     Case 20-12814-mkn            Doc 130       Entered 06/25/20 14:42:54        Page 1 of 34




 1   BRETT A. AXELROD, ESQ.
                                                                       Electronically Filed June 25, 2020
     Nevada Bar No. 5859
 2   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, Suite 700
 3   Las Vegas, Nevada 89135
 4   Telephone: (702) 262-6899
     Facsimile: (702) 597-5503
 5   Email: baxelrod@foxrothschild.com
     [Proposed] Counsel for Debtors
 6
 7
                                   UNITED STATES BANKRUPTCY COURT
 8
                                              DISTRICT OF NEVADA
 9
     In re                                                      Case No. BK-S-20-12814-mkn
10
             RED ROSE, INC.,                                    Jointly Administered with
11                                                              Case No. BK-S-20-12815-mkn
                                                                Case No. BK-S-20-12816-mkn
12             Affects Beachhead Roofing and Supply, Inc.
                                                                Case No. BK-S-20-12818-mkn
               Affects California Equipment Leasing             Case No. BK-S-20-12819-mkn
13              Association, Inc.                               Case No. BK-S-20-12820-mkn
               Affects Fences 4 America, Inc.                   Case No. BK-S-20-12821-mkn
14             Affects James Petersen Industries, Inc.          Case No. BK-S-20-12822-mkn
               Affects PD Solar, Inc.                           Case No. BK-S-20-12823-mkn
15             Affects Petersen Roofing and Solar LLC           Case No. BK-S-20-12824-mkn
               Affects Petersen-Dean, Inc.                      Case No. BK-S-20-12825-mkn
16             Affects PetersenDean Hawaii LLC                  Case No. BK-S-20-12826-mkn
               Affects PetersenDean Roofing and Solar           Case No. BK-S-20-12827-mkn
17              Systems, Inc.                                   Case No. BK-S-20-12829-mkn
               Affects PetersenDean Texas, Inc.
                                                                Case No. BK-S-20-12831-mkn
18                                                              Case No. BK-S-20-12833-mkn
               Affects Red Rose, Inc.
19             Affects Roofs 4 America, Inc.                    Chapter 11
               Affects Solar 4 America, Inc.
20             Affects Sonoma Roofing Services, Inc.
                                                                EMERGENCY MOTION FOR ORDER
               Affects TD Venture Fund, LLC
21                                                              AUTHORIZING PAYMENT OF
               Affects Tri-Valley Supply, Inc.
               Affects All Debtors
                                                                CRITICAL VENDOR CLAIMS
22
                                                                Hearing Date: OST PENDING
23                                                              Hearing Time: OST PENDING
                                                                Estimated Time for Hearing: 20 minutes
24

25
26            Debtors and debtors in possession (“Debtors”) in the above-captioned chapter 11 cases (the

27   “Chapter 11 Cases”), hereby submit this emergency motion (the “Motion”) for entry of an order,

28   substantially in the form attached hereto as Exhibit A (the “Critical Vendor Order”), pursuant to
                                                            1
     Active\111704167
     Case 20-12814-mkn            Doc 130     Entered 06/25/20 14:42:54      Page 2 of 34




 1   Bankruptcy Code1 §§ 105(a), 363(b) and 503(b)(9) and Bankruptcy Rules 6003 and 6004
 2   authorizing, but not requiring, Debtors to honor and pay prepetition claims (the “Critical Vendor
 3   Claims”) of certain critical vendors (the “Critical Vendors”), in accordance with the Critical Vendor
 4   Procedures (as defined and described in greater detail below).
 5           This Motion is made and based on the Declaration of Jeffrey Perea filed in support hereof
 6   (the “Perea Declaration”), the following points and authorities, the papers and pleadings on file with
 7   the Court in the Chapter 11 Cases, and any oral arguments the Court may entertain at the hearing on
 8   the Motion.
 9           DATED this 25th day of June 2020.
10                                               FOX ROTHSCHILD LLP
11                                               By:       /s/Brett A. Axelrod
12                                                   BRETT A. AXELROD, ESQ.
                                                     Nevada Bar No. 5859
13                                                   1980 Festival Plaza Drive, Suite 700
                                                     Las Vegas, Nevada 89135
14                                               [Proposed] Counsel for Debtors
15
16
17                             MEMORANDUM POINTS AND AUTHORITIES
18                                                       I.
19                                       JURISDICTION AND VENUE
20           1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.
21   This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M) & (O).
22           2.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
23           3.         The statutory bases for the relief requested herein are Bankruptcy Code §§ 105(a),
24   363(b), and 503(b)(9) and Bankruptcy Rules 6003 and 6004.
25
26
             1
27            All references to “chapter” and “section” herein shall be to the “Bankruptcy Code”
     appearing in Title 11 of the U.S. Code; all references to a “Bankruptcy Rule” shall refer to the
28   Federal Rules of Bankruptcy Procedure.
                                                         2
     Active\111704167
     Case 20-12814-mkn            Doc 130    Entered 06/25/20 14:42:54        Page 3 of 34




 1           4.         Pursuant to Local Rule 9014.2, Debtors consent to entry of final order(s) or
 2   judgment(s) by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of
 3   the parties, cannot enter final orders or judgments consistent with Article III of the United States
 4   Constitution.
 5                                                     II.
 6                                              BACKGROUND
 7           5.         On June 11, 2020 (the “Petition Date”), Debtors filed with this Court voluntary
 8   petitions for relief under chapter 11 of the Bankruptcy Code. Debtors are continuing in possession
 9   of their properties and are operating and managing their businesses as debtors in possession,
10   pursuant to Bankruptcy Code sections 1107 and 1108. See generally Chapter 11 Case Docket.
11           6.         No request has been made for the appointment of a trustee or examiner, and no

12   statutory committee (“Committee”) has been appointed. See id.

13           7.         The factual background relating to Debtors’ commencement of the Chapter 11 Cases

14   is set forth in detail in the Omnibus Declaration of Jeffrey Perea in Support of First Day Motions

15   [ECF No. 20 in Red Rose, Inc., Case No. 20-12814-mkn] which is incorporated herein by this

16   reference.

17           8.         The Debtors’ business operations can generally be described as follows: a Debtor

18   enters into a contract (a “Construction Contract”) with a customer (usually homebuilder or other
19   contractor) (a “Customer”) for roofing and/or solar construction (a “Project”).           Many of the
20   Customers are public homebuilders (Taylor Morrison, D.R. Horton, KB Home, etc.).                 The
21   Construction Contracts provide a description of the work, the various houses and or buildings that
22   the Debtor will perform work on, and a schedule regarding the same. See Perea Declaration, ¶ 4.
23           9.         After a Construction Contract is signed, the Debtor determines the schedule for
24   construction, the materials necessary, the lead time for ordering materials, etc. The Debtor then

25   enters into contracts (“Vendor Contracts”) with material suppliers (“Vendors”) to provide the

26   necessary materials in the timeframes need for Debtor to complete the Project under the

27   Construction Contract. Once the orders are made pursuant to the Vendor Contracts, the Debtor

28   schedules its labor force to install the roofing materials. See Perea Declaration, ¶ 5.
                                                        3
     Active\111704167
     Case 20-12814-mkn            Doc 130     Entered 06/25/20 14:42:54       Page 4 of 34




 1           10.        The Customer normally inspects the finished Project and provides payment
 2   (“Completion Payment”) upon receipt of mechanic’s and artisan’s lien releases from all Vendors.
 3   The Construction Contracts typically provide that the Customer’s obligation to make the
 4   Completion Payments is dependent upon receipt of all liens waivers from all Vendors, and reserve
 5   the right of the Customer to pay the Vendors directly, by joint check or otherwise. Depending on
 6   the Contract and size of the job, Customers may or may not provide partial payments along the way.
 7   See Perea Declaration, ¶ 6.
 8           11.        Debtors have identified numerous Vendors that might be considered Critical
 9   Vendors for among the following reasons: (i) Vendors that have properly noticed lien rights and
10   would be able to foreclose on a lien if they are not paid; (ii) Vendors that have the ability to file
11   liens in the future; (iii) Vendors that do not have perfected lien rights (for a variety of possible
12   reasons, including a long term course of dealing, trust, etc.) but could stop supplying the materials

13   to finish an ongoing Project if they are not paid; (iv) Vendors providing materials for multiple
14   Projects, such that Debtors’ failure to pay on one Project could negatively impact their ability to
15   receive supplies on other critical Projects; (v) Vendors that are the sole source for certain materials
16   (such as specialized solar or battery technology) or material that matches the material previously
17   installed on a Project; or (vi) Vendors that are important for Debtors’ longer term strategic growth.
18   See Perea Declaration, ¶ 7.
19           12.        Overall, the Debtors’ preliminary analysis demonstrates that the Debtors can receive
20   an estimated net cash flow of approximately $18 million by completing selected Builder Division
21   Projects that are currently underway (approximately 800 Projects). According to the Debtors’
22   books and records, completing these selected Projects may require payment of Critical Vendor
23   Claims totaling approximately $82 million, which will enable Debtors to receive Completion
24   Payments totaling approximately $100 million. See Perea Declaration, ¶ 8.

25           13.        For example, for one of Debtors’ Customers, completion of a Project currently

26   underway is estimated to bring in $2 million of Completion Payments to Debtors’ estates from

27   today through completion. As of today, Debtors owe or expect to owe Vendors approximately

28
                                                          4
     Active\111704167
     Case 20-12814-mkn            Doc 130     Entered 06/25/20 14:42:54      Page 5 of 34




 1   $1.2 million to complete the Project, for a net benefit to Debtors of approximately $800,000. See
 2   Perea Declaration, ¶ 9.
 3           14.        A comprehensive matrix of approximately 800 selected Projects that are serviced or
 4   supplied by Vendors that Debtors may identify as “Critical” is attached as Exhibit 1 to the Perea
 5   Declaration (the “Project Matrix”) and also attached, for the Court’s convenience, as Exhibit B
 6   hereto. The inclusion of any Project in the Project Matrix is not an admission that every Vendor
 7   servicing or supplying such Project is a Critical Vendor. See Perea Declaration, ¶ 10 & Exhibit 1
 8   thereto.
 9           15.        Each Vendor that the Debtors determine to be a Critical Vendor will have or be
10   providing Debtors with (a) goods and/or services that enable them to complete one or more Projects
11   and/or (b) other significant benefits to the Debtors’ business operations. See Perea Declaration,
12   ¶ 11.

13                                                      III.

14                                           RELIEF REQUESTED

15           By this Motion, Debtors respectfully request entry of a Critical Vendor Order, substantially

16   in the form attached hereto as Exhibit A, pursuant to Bankruptcy Code §§ 105(a), 363(b) and

17   503(b)(9) and Bankruptcy Rules 6003 and 6004. By this Critical Vendor Order, Debtors seek

18   authority to (a) determine, in their discretion, which of the Vendors are Critical Vendors and
19   (b) pay, in their discretion, all or part of the Critical Vendor Claims either directly in cash or by
20   offset against Debtors’ other assets (such as accounts receivable from customers), or by joint check
21   issued by Debtors’ customers, or direct payment from Debtors’ customers to Critical Vendors, or by
22   other means, subject to certain conditions and procedures described below.
23           Additionally, Debtors requests that financial institutions be authorized to receive, process,
24   honor, and pay all checks presented for payment and electronic payment requests related to the

25   Critical Vendor Claims described in this Motion.

26           Debtors propose to make full or partial payment to the Critical Vendors pursuant to this

27   Motion, only to the extent they deem necessary, in the exercise of their business judgment, to ensure

28   that Debtors can complete their Projects and receive payment from their Customers and/or that the
                                                         5
     Active\111704167
     Case 20-12814-mkn           Doc 130      Entered 06/25/20 14:42:54        Page 6 of 34




 1   applicable Critical Vendor continues to provide essential goods and services to Debtors on a
 2   postpetition basis and/or that such full or partial payment provides another benefit to Debtors, such
 3   as preserving relationships with customers for future business, or other significant benefits in
 4   Debtors’ business judgment.
 5           To further assure that Debtors’ business operations are minimally impacted during the
 6   Chapter 11 Cases, and in light of the severe consequences Debtors may suffer if their Customers
 7   withhold payment to Debtors on account of unpaid Critical Vendor Claims, Debtors propose that
 8   the Court approve and adopt the following procedures (the “Critical Vendor Procedures”):
 9                      (a)   After Debtors determine that a certain Project is serviced or supplied
10                            by Critical Vendors (a “Critical Project”), the Debtors shall serve
                              (including via email) a notice (“Critical Project Notice”) of their desire
11                            to make payment to all Critical Vendors associated with such Critical
                              Project on: (i) the Office of the United States Trustee; (ii) counsel for
12                            any Committee; and (iii) counsel for ACF Finco I LP (the “Notice
                              Parties”):
13
                               (i) The fact that a Vendor supplies good or services to a Critical
14                                 Project does not automatically make such Vendor a Critical
                                   Vendor; rather, Debtors must specifically determine that such
15
                                   Vendor is a Critical Vendor;
16                            (ii) The Critical Project Notice shall set forth the facts supporting the
                                   Debtors’ decision that it is essential for Critical Vendor Claims
17
                                   to be paid on such Critical Project; the Notice Parties shall keep
18                                 all Critical Project Notices confidential and shall not disclose to
                                   anyone the names and amounts to be paid to each Critical
19                                 Vendor on such Critical Project;
20                            (iii) The Notice Parties shall have two (2) business days (the
                                    “Objection Deadline”) from receipt of a Critical Project Notice to
21                                  serve a written objection (including via email) (an “Objection”)
                                    on counsel for Debtors;
22
                              (iv) If the Notice Parties do not serve an Objection on or before the
23                                 Objection Deadline, the Debtors may (but are not required to)
                                   pay any Critical Vendor Claim associated with that Critical
24                                 Project; and
25                            (v) If the Notice Parties serve an Objection on or before the
                                  Objection Deadline, the Debtors may not pay any Critical
26                                Vendor Claim associated with such Critical Project without
27                                further order of the Court, unless the Notice Parties have given
                                  Debtors their prior written consent to payment of such Critical
28                                Vendor Claim.
                                                          6
     Active\111704167
     Case 20-12814-mkn            Doc 130     Entered 06/25/20 14:42:54        Page 7 of 34




 1                      (b)   Further, the payment of any Critical Vendor Claim will be conditioned
 2                            on an express agreement (the “Vendor Agreement”) between such
                              Critical Vendor and the Debtors which will include, without limitation,
 3                            the following information and terms:

 4                             (i)    The amount of the Critical Vendor’s estimated prepetition
                                      claim, accounting for any setoffs, other credits, or discounts
 5                                    thereto, which would be mutually determined in good faith by
                                      the Critical Vendor and Debtors (but such amount would be
 6                                    used only for the purposes of determining the Critical Vendor
                                      Claim under the Critical Vendor Order and would not be
 7
                                      deemed a claim allowed by the Court for any other purpose in
 8                                    the Chapter 11 Cases, and the rights of all interested persons to
                                      object to such claims would be fully preserved until further
 9                                    order of the Court);
10                            (ii)    The Critical Vendor’s agreement to provide reasonable and
                                      customary price, service, quality, and payment terms to
11                                    Debtors on a postpetition basis (“Customary Trade Terms”), or
                                      upon other terms more favorable to Debtors than Customary
12                                    Trade Terms as Debtors and the Critical Vendor may agree;
13                            (iii)   The Critical Vendor’s acknowledgement that it has reviewed
                                      the terms and provisions of the Critical Vendor Order, and
14                                    consents to be bound thereby;
15                            (iv)    The Critical Vendor’s agreement that it will not separately seek
                                      payment for any reclamation claims or claims under
16                                    Bankruptcy Code § 503(b)(9) outside the terms of the Critical
17                                    Vendor Order unless the Critical Vendor’s participation in the
                                      program to pay Critical Vendor Claims pursuant to the Critical
18                                    Vendor Order is terminated; provided, however, that such
                                      claims would, if thereafter raised by the Critical Vendor as
19                                    permitted by the Critical Vendor Order, be treated as though
20                                    raised on the date of the Critical Vendor Order; and
                               (v)    The Critical Vendor’s agreement that any payments received
21                                    by such Critical Vendor under the Critical Vendor Order would
                                      be applied first to claims for the value of goods received by
22
                                      Debtors within 21 days prior to the Petition Date that were sold
23                                    to Debtors in the ordinary course of business, and then to any
                                      other claims.
24
                        (b)   Such terms, once agreed and accepted by a Critical Vendor, would be
25                            the Vendor Agreement between the parties that governs their
                              relationship during this Chapter 11 Cases. Debtors further would
26                            retain the right, on a case-by-case basis, to obtain other
                              acknowledgement from the Critical Vendors of the terms to which the
27
                              parties have agreed.
28
                                                          7
     Active\111704167
     Case 20-12814-mkn           Doc 130      Entered 06/25/20 14:42:54        Page 8 of 34




                        (c)   If a Critical Vendor refuses to supply goods or services to Debtors on
 1                            Customary Trade Terms (or fails to comply with other terms to which
 2                            the parties have agreed), following its receipt of payment on the
                              Critical Vendor Claim, or fails to comply with the applicable Vendor
 3                            Agreement in any way, Debtors may, in their discretion and without
                              further order of this Court, declare that Critical Vendor in breach of its
 4                            Vendor Agreement with Debtors. To the extent the Critical Vendor
 5                            fails to cure such default or reach an alternative agreement with
                              Debtors, Debtors may seek appropriate relief from the Court,
 6                            including, without limitation, injunctive relief to compel performance
                              pursuant to the Vendor Agreement. Further, such Critical Vendor
 7                            would stipulate and agree that injunctive relief specifically enforcing
                              the Critical Vendor Agreement would be appropriate. In addition, if a
 8
                              Critical Vendor refuses to comply with the Customary Trade Terms
 9                            (or fails to comply with other terms to which the parties have agreed),
                              any payment made to that Critical Vendor on account of that Critical
10                            Vendor’s prepetition claim would be deemed to have been in payment
                              of any then outstanding postpetition obligations owed to that Critical
11                            Vendor, and that Critical Vendor would be required to repay
                              immediately to Debtors any payment previously made to it on account
12
                              of its prepetition claim pursuant to this Motion, to the extent the
13                            aggregate amount of such payments exceeds the postpetition
                              obligations then outstanding, without the right of any setoffs, claims,
14                            provision for payment of reclamation or trust fund claims, or
                              otherwise. In such event, the Critical Vendor would agree that it is
15
                              limited to asserting a general unsecured claim against the Estates for
16                            no more than $1.

17                      (d)   Debtors would maintain a summary list of all payments made to the
                              Critical Vendors (the “Critical Vendor Payment List”) and, if
18                            requested, would provide such Critical Vendor Payment List to the
                              Notice Parties. The Notice Parties shall keep the Critical Vendor
19                            Payment List confidential and shall not disclose to anyone the names
20                            and amounts to be paid to each Critical Vendor on such Critical
                              Vendor Payment List.
21
22           Debtors submit that the relief requested herein is essential, appropriate and in the best

23   interests of Debtors, their creditors and all parties in interest.

24                                                       IV.

25                                            LEGAL ARGUMENT

26           There are several precedents for the relief requested in this Motion. First, Bankruptcy Code

27   section 105(a) empowers this Court to issue “any order, process, or judgment that is necessary or

28   appropriate to carry out the provisions of” the Bankruptcy Code.
                                                           8
     Active\111704167
     Case 20-12814-mkn          Doc 130     Entered 06/25/20 14:42:54        Page 9 of 34




 1           Also, consistent with the debtor in possession’s fiduciary duties, courts have authorized
 2   payment of prepetition obligations under section 363(b) of the Bankruptcy Code, where sound
 3   business purpose exists for doing so. See, e.g., In re Tropical Sportswear Int’l Corp., 320 B.R. 15,
 4   17-18 (Bankr. M.D. Fla. 2005).
 5           Further, pursuant to sections 1107 and 1108 of the Bankruptcy Code, a debtor is a fiduciary
 6   “holding the bankruptcy estate and operating the business for the benefit of its creditors and (if the
 7   value justifies) equity owners.” See In re CoServ, LLC, 273 B.R. 487, 497 (Bankr. N.D. Tex.
 8   2002). Implicit in the fiduciary duties of any debtor in possession is the obligation to “protect and
 9   preserve the estate, including an operating business’s going-concern value.” Id. Some courts have
10   noted that there are instances in which a debtor can fulfill this fiduciary duty “only … by the

11   preplan satisfaction of a prepetition claim.” See id.

12   A.      The Court May Rely On Its General Equitable Powers To Grant This Motion.

13           The Court may authorize Debtors’ payment of prepetition claims in appropriate

14   circumstances based on section 105(a) of the Bankruptcy Code.              See 11 U.S.C. § 105(a)

15   (authorizing bankruptcy court to “issue any order, process, or judgment that is necessary or

16   appropriate to carry out the provisions of [Title 11]”). The purpose of section 105(a) is to empower

17   a bankruptcy court to take whatever action “is appropriate or necessary in aid of the exercise of [its]

18   jurisdiction.” 2 COLLIER   ON   BANKRUPTCY ¶ 105.01 (Alan N. Resnick & Henry J. Sommer eds.,
19   16th ed.).
20           The Ninth Circuit Court of Appeals recognized the importance of paying certain prepetition
21   claims in a reorganization case, even when the claimants are provided an advantage over other
22   creditors, stating in dicta in Burchinal v. Central Washington Bank (In re Adams Apple, Inc.), 829
23   F.2d 1484 (9th Cir. 1987), “a ‘fundamental tenet’ – rehabilitation of debtors . . . may supersede the
24   policy of equal treatment. Cases have permitted unequal treatment of pre-petition debts when

25   necessary for rehabilitation, in such contexts as . . . debts to providers of unique and irreplaceable

26   supplies . . . .” Adams Apple, 829 F.2d at 1490; see also In re Just for Feet, Inc., 242 B.R. 821, 824-

27   25 (D. Del. 1999) (approving the payment of prepetition claims to certain critical vendors). The

28   rationale acknowledged by the Adams Apple court is that a debtor’s rehabilitation in reorganization
                                                        9
     Active\111704167
     Case 20-12814-mkn         Doc 130       Entered 06/25/20 14:42:54       Page 10 of 34




 1   cases is “the paramount policy and goal of Chapter 11.” Adams Apple, 829 F.2d at 490; accord In
 2   Just For Feet, 242 B.R. at 826 (section 105 provides “a statutory basis for the payment of
 3   prepetition claims”); In re NVR LP, 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (“[U]nder 11 U.S.C.
 4   § 105 the court can permit pre-plan payment of a prepetition obligation when essential to the
 5   continued operation of the debtor.”).
 6           Moreover, courts have permitted postpetition payment of prepetition claims under section
 7   105(a) where nonpayment would trigger a withholding of goods or services essential to a debtor’s
 8   business reorganization. See In re Quicksilver, Inc., No. 15-11880 (BLS), 2015 WL 13640498, at
 9   4* (Bankr. D. Del. Oct. 28, 2015) (finding that certain payments to critical vendor claims were

10   necessary to avoid immediate and irreparable harm to Debtors’ business); In re Ionosphere Clubs,

11   Inc., 98 B.R. 174, 176-77 (Bankr. S.D.N.Y. 1989) (finding that section 105 empowers bankruptcy

12   courts to authorize payment of prepetition debt when such payment is needed to facilitate the

13   rehabilitation of the debtor); In re Tropical Sportswear Int’l Corp., 320 B.R. at 20 (“Bankruptcy

14   courts recognize that section 363 is a source for authority to make critical vendor payments, and

15   section 105 is used to fill in the blanks.”); In re NVR L.P., 147 B.R. at 127 (explaining that under

16   section 105, the court can permit preplan payments of a prepetition obligation “when essential to the

17   continued operation of the debtor”); In re Chateaugay Corp., 80 B.R. 279, 287 (Bankr. S.D.N.Y.

18   1987) (explaining that a bankruptcy court may exercise its equity powers under section 105 to
19   authorize the payment of prepetition claims where such payment is necessary to “permit the greatest
20   likelihood of survival of the debtor and payment of creditors in full or at least proportionately”); cf.
21   Am. Hardwoods, Inc. v. Deutsche Credit Corp. (In re Am. Hardwoods, Inc.), 885 F.2d 621, 625 (9th
22   Cir. 1989) (section 105 endows the bankruptcy court with general equitable powers, where not
23   inconsistent with more specific law).
24           Thus, section 105(a) of the Bankruptcy Code permits the Court to authorize Debtors’

25   preplan payment of Critical Vendor Claims when essential to the continued operations of Debtors’

26   business in furtherance of their reorganization effort.

27
28
                                                        10
     Active\111704167
     Case 20-12814-mkn            Doc 130   Entered 06/25/20 14:42:54      Page 11 of 34




     B.      The Court May Rely on Section 363(b) of the Bankruptcy Code to Grant This Motion.
 1
             The Court may also authorize Debtors to pay Critical Vendor Claims under section 363(b)
 2
     of the Bankruptcy Code. Section 363(b) provides, in pertinent part, that “[t]he trustee, after notice
 3
     and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the
 4
     estate.” 11 U.S.C. § 363(b)(l).
 5
             Under this section, a court may authorize a debtor to pay certain prepetition claims. See,
 6
     e.g., GLM DFW, Inc. v. Windstream Holding Inc. (In re Windstream Holdings Inc.), 614 B.R. 441,
 7
     456-60 (S.D.N.Y. 2020) (affirming payment of prepetition vendor claims under sections 363(b) and
 8
     105(a)); Ionosphere, 98 B.R. at 175 (authorizing payment of prepetition wages under
 9
     sections 363(b) and 105(a)).      In order to do so, “the debtor must articulate some business
10
     justification, other than mere appeasement of major creditors.” Id. As discussed more fully herein,
11
     Debtors’ request to pay the Critical Vendors meets this standard because the failure to satisfy the
12
     Critical Vendors Claims would likely have a material adverse effect on Debtors’ operations.
13
             Under similar factual circumstances, the court in Armstrong World Indus., Inc. v. James A.
14
     Phillips, Inc., (In re James A. Phillips, Inc.), 29 B.R. 391, 397 (S.D.N.Y. 1983), permitted the
15
     debtor/contractor to pay suppliers with potential lien rights where payment of their prepetition
16
     claims was necessary for general contractors to release funds owed to debtor.
17
             The Phillips court observed that: “Given the special status of suppliers whose unstayed lien
18
     rights have not expired under state law, payment to such suppliers following a contractor's chapter
19
     11 filing would appear a reasonable response to business exigencies.”           Id. at 394; see also
20
     Windstream, 614 B.R. at 460 (affirming finding that sound business justification existed to justify
21
     payment of prepetition vendor claims); Tropical Sportswear, 320 B.R. at 19-20 (authorizing
22
     payment of critical vendors prepetition claims, finding that sound business justification existed
23
     because vendors would not do business with debtor absent critical vendor status: “The result is that
24
     a debtor's estate is maximized, and even the disfavored creditors will receive greater payments on
25
     their respective claims”).
26
             These courts’ approaches to payment of prepetition claims is particularly appropriate where
27
     prepetition creditors, such as the Critical Vendors, provide vital services to a debtor that would be
28
                                                      11
     Active\111704167
     Case 20-12814-mkn          Doc 130      Entered 06/25/20 14:42:54          Page 12 of 34




 1   unavailable if the debtor did not satisfy its prepetition obligations, and where the payment of those
 2   creditors will result in a net benefit to the estate. See, e.g., Windstream, 614 B.R. at 459 (affirming
 3   streamlined process to pay critical vendors where separate hearings on each claim would likely
 4   result in “the patient d[ying] of the operating table’” (alteration in original)).
 5           Accordingly, bankruptcy courts in this district and the Ninth Circuit have long authorized
 6   payments to vital suppliers and trade creditors where the payment of such claims is essential for the
 7   continued operation of the business. See, e.g., In re Xtreme Green Products, Inc., Case No. 13-
 8   17266-mkn (Bankr. D. Nev. Sept. 5, 2013) (authorizing payment of prepetition claims of vendors
 9   that were the sole source of parts and services required for operation of Debtor’s business); In re
10   American West Development, Inc., Case No. 12-12349-mkn (Bankr. D. Nev. March 8, 2012)

11   (authorizing payment of prepetition claims of critical third party subcontractors and material

12   suppliers); In re Skye International, Inc., Case No. 09-54485-gwz (Bankr. D. Nev. February 26,

13   2010) (authorizing payment of several critical vendor prepetition claims); In re Victor Valley

14   Community Hospital, Case No. 10-39537 (Bankr. C.D. Cal., Sept. 17, 2010) [Docket No. 34]

15   (authorizing the debtor to pay prepetition claims of emergency room doctors, medical director

16   doctors, and nursing registries who were critical vendors); In re Full Color Services, Inc., Case No.

17   08-14190-lbr (Bankr. D. Nev. May 14, 2008) (authorizing payment of prepetition critical vendor

18   claim for goods delivered prior to filing); In re Woodside Group, LLC, Case No. 08-20682 (Bankr.
19   C.D. Cal., Aug. 27, 2008) [Docket No. 18] (approving stipulation allowing debtors to pay ordinary
20   course providers of goods and services in the ordinary course of business); In re ISE Corporation,
21   Case No. 10-14198 (Bankr. S.D. Cal., Dec. 8, 2010) [Docket No. 276] (authorizing payment of
22   critical vendor prepetition claim).
23           Debtors submit that, for the reasons set forth herein, the relief requested in this Motion is
24   necessary to avoid immediate and irreparable harm and Rule 6003 of the Federal Rules of

25   Bankruptcy Procedure has been satisfied.

26   C.      Certain Critical Vendor Claims Are Entitled To Administrative Expense Status.

27           Section 503(b)(9) of the Bankruptcy Code provides an administrative expense for “the value

28   of any goods received by the debtor within twenty days before the date of commencement of a case
                                                         12
     Active\111704167
     Case 20-12814-mkn         Doc 130      Entered 06/25/20 14:42:54         Page 13 of 34




 1   under this title in which the goods have been sold to the debtor in the ordinary course of such
 2   debtor's business.” 11 U.S.C. § 503(b)(9).
 3           For those Critical Vendor Claims that comprise delivery of goods within twenty days before
 4   the Petition Date, Debtors seek to alter the timing of the payment of these administrative expense
 5   payments that such parties are entitled to receive under the Bankruptcy Code. Instead of paying
 6   such claims after confirmation of a plan of reorganization, Debtors request the ability to pay certain
 7   Critical Vendor Claims that fall under Bankruptcy Code 503(b)(9) to induce those Critical Vendors
 8   to continue to do business with Debtors on favorable business terms.
 9   D.      The Court Can And Should Waive Any Application Of Bankruptcy Rule 6004(h).
10           To successfully implement the foregoing, Debtors seek a waiver of the notice requirements
11   under Bankruptcy Rule 6004(a) and the 14-day stay under Bankruptcy Rule 6004(h).
12           Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale or lease of

13   property . . . is stayed until the expiration of 14 days after entry of the order, unless the court orders
14   otherwise.” Debtors submit that the facts of these Chapter 11 Cases warrant a waiver of Bankruptcy
15   Rule 6004(h) in this instance in order to avert any disruption to Debtors’ operations that would
16   occur in the absence of immediate relief.
17           Accordingly, Debtors request that the Court waive Bankruptcy Rule 6004(h) such that an
18   order consistent with the Motion be immediately effective upon entry.
19                                                      V.
20                                      RESERVATION OF RIGHTS
21           Nothing contained in this Motion is, or should be construed as, (a) an admission as to the
22   validity of any claim against Debtors; (b) a waiver of Debtors’ rights to dispute any claim on any
23   grounds; (c) a promise to pay any claim; (d) an assumption or rejection of any executory contract or
24   unexpired lease pursuant to Bankruptcy Code section 365; or (e) otherwise affecting Debtors’ rights

25   under Bankruptcy Code section 365 to assume or reject any executory contract with any party
26   subject to this Motion.
27   ///
28   ///
                                                        13
     Active\111704167
     Case 20-12814-mkn        Doc 130      Entered 06/25/20 14:42:54       Page 14 of 34




 1                                                    VI.
 2                                             CONCLUSION
 3           WHEREFORE, for all of the foregoing reasons, Debtors respectfully request that this Court
 4   enter an Order, substantially in the form attached hereto as Exhibit A, authorizing, but not
 5   requiring, Debtors to honor and pay the prepetition claims of certain Critical Vendors, and granting
 6   such other and further relief as this Court deems appropriate.
 7           DATED this 25th day of June 2020.
 8                                             FOX ROTHSCHILD LLP
 9
                                               By:      /s/Brett A. Axelrod
10                                                 BRETT A. AXELROD, ESQ.
                                                   Nevada Bar No. 5859
11                                                1980 Festival Plaza Drive, Suite 700
                                                  Las Vegas, Nevada 89135
12                                             [Proposed] Counsel for Debtors
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                                       14
     Active\111704167
     Case 20-12814-mkn           Doc 130       Entered 06/25/20 14:42:54        Page 15 of 34




 1                                                    EXHIBIT A
 2
 3
 4
 5
 6   BRETT A. AXELROD, ESQ.
     Nevada Bar No. 5859
 7   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, Suite 700
 8   Las Vegas, Nevada 89135
 9   Telephone: (702) 262-6899
     Facsimile: (702) 597-5503
10   Email: baxelrod@foxrothschild.com
     [Proposed] Counsel for Debtors
11
                                  UNITED STATES BANKRUPTCY COURT
12
                                              DISTRICT OF NEVADA
13
     In re                                                      Case No. BK-S-20-12814-mkn
14
15           RED ROSE, INC.,                                    Jointly Administered with
                                                                Case No. BK-S-20-12815-mkn
16             Affects Beachhead Roofing and Supply, Inc.       Case No. BK-S-20-12816-mkn
               Affects California Equipment Leasing             Case No. BK-S-20-12818-mkn
17              Association, Inc.                               Case No. BK-S-20-12819-mkn
               Affects Fences 4 America, Inc.
18                                                              Case No. BK-S-20-12820-mkn
               Affects James Petersen Industries, Inc.
                                                                Case No. BK-S-20-12821-mkn
               Affects PD Solar, Inc.
19             Affects Petersen Roofing and Solar LLC
                                                                Case No. BK-S-20-12822-mkn
               Affects Petersen-Dean, Inc.                      Case No. BK-S-20-12823-mkn
20             Affects PetersenDean Hawaii LLC                  Case No. BK-S-20-12824-mkn
               Affects PetersenDean Roofing and Solar           Case No. BK-S-20-12825-mkn
21                                                              Case No. BK-S-20-12826-mkn
                Systems, Inc.
22             Affects PetersenDean Texas, Inc.                 Case No. BK-S-20-12827-mkn
               Affects Red Rose, Inc.                           Case No. BK-S-20-12829-mkn
23             Affects Roofs 4 America, Inc.                    Case No. BK-S-20-12831-mkn
               Affects Solar 4 America, Inc.                    Case No. BK-S-20-12833-mkn
24             Affects Sonoma Roofing Services, Inc.
               Affects TD Venture Fund, LLC                     Chapter 11
25             Affects Tri-Valley Supply, Inc.
               Affects All Debtors
26                                                              ORDER AUTHORIZING PAYMENT OF
                                                                CRITICAL VENDOR CLAIMS
27
                                                                Hearing Date:
28                                                              Hearing Time:
                                                            1
     Active\111704167
     Case 20-12814-mkn            Doc 130    Entered 06/25/20 14:42:54         Page 16 of 34




 1           The Court, having reviewed and considered Debtors’ emergency motion (the “Motion”)1 for
 2   an order (i) authorizing Debtors to honor and pay the prepetition claims of certain critical vendors
 3   (“Critical Vendors”) that provide goods, services or other significant benefits with respect to the
 4   Projects identified on Exhibit B to the Motion, and (ii) implementing procedures for payment
 5   thereof, pursuant to sections 105(a), 363(b) and 503(b)(9) of Title 11 of the United States Code (the
 6   “Bankruptcy Code”); and upon consideration of the Declaration of Jeffrey Perea, and the Court
 7   having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.
 8   § 1334; and consideration of the Motion and the relief requested therein being a core proceeding
 9   pursuant to 28 U.S.C. § 157(b); and venue being proper in this district pursuant to 28 U.S.C. §§
10   1408 and 1409; and due and proper notice of the Motion having been provided; and it appearing
11   that no other or further notice need be provided; and the Court having determined that the relief
12   sought in the Motion is in the best interests of Debtors, their creditors and all other parties in

13   interest; and the Court having determined that the legal and factual bases set forth in the Motion
14   establish just cause for the relief granted herein; and upon all the proceedings had before the Court
15   and after due deliberation and sufficient cause appearing therefor, it is hereby,
16           ORDERED that the Motion is GRANTED; and, without limiting the generality of the
17   foregoing, the following Critical Vendor Procedures are approved:
18                      (a)   After Debtors determine that a certain Project is serviced or supplied
19                            by Critical Vendors (a “Critical Project”), the Debtors shall serve
                              (including via email) a notice (“Critical Project Notice”) of their desire
20                            to make payment to all Critical Vendors associated with such Critical
                              Project on: (i) the Office of the United States Trustee; (ii) counsel for
21                            any Committee; and (iii) counsel for ACF Finco I LP (the “Notice
22                            Parties”):
                               (i)    The fact that a Vendor supplies good or services to a Critical
23                                    Project does not automatically make such Vendor a Critical
24                                    Vendor; rather, Debtors must specifically determine that such
                                      Vendor is a Critical Vendor;
25                             (ii)   The Critical Project Notice shall set forth the facts supporting
                                      the Debtors’ decision that it is essential for Critical Vendor
26
                                      Claims to be paid on such Critical Project; the Notice Parties
27
28           1
                 All capitalized, undefined terms shall have the meaning ascribed to them in the Motion.
                                                          2
     Active\111704167
     Case 20-12814-mkn            Doc 130    Entered 06/25/20 14:42:54         Page 17 of 34




                                      shall keep all Critical Project Notices confidential and shall not
 1                                    disclose to anyone the names and amounts to be paid to each
 2                                    Critical Vendor on such Critical Project;
                              (iii)   The Notice Parties shall have two (2) business days (the
 3                                    “Objection Deadline”) from receipt of a Critical Project Notice
 4                                    to serve a written objection (including via email) (an
                                      “Objection”) on counsel for Debtors;
 5
                              (iv)    If the Notice Parties do not serve an Objection on or before the
 6                                    Objection Deadline, the Debtors may (but are not required to)
                                      pay any Critical Vendor Claim associated with that Critical
 7                                    Project; and
 8                             (v)    If the Notice Parties serve an Objection on or before the
                                      Objection Deadline, the Debtors may not pay any Critical
 9                                    Vendor Claim associated with such Critical Project without
                                      further order of the Court, unless the Notice Parties have given
10                                    Debtors their prior written consent to payment of such Critical
11                                    Vendor Claim.
                        (b)   Further, the payment of any Critical Vendor Claim will be conditioned
12                            on an express agreement (the “Vendor Agreement”) between such
                              Critical Vendor and the Debtors which will include, without limitation,
13                            the following information and terms:
14                             (i)    The amount of the Critical Vendor’s estimated prepetition
                                      claim, accounting for any setoffs, other credits, or discounts
15                                    thereto, which would be mutually determined in good faith by
                                      the Critical Vendor and Debtors (but such amount would be
16                                    used only for the purposes of determining the Critical Vendor
17                                    Claim under this Order and would not be deemed a claim
                                      allowed by the Court for any other purpose in the Chapter 11
18                                    Cases, and the rights of all interested persons to object to such
                                      claims would be fully preserved until further order of the
19                                    Court);
20                            (ii)    The Critical Vendor’s agreement to provide reasonable and
                                      customary price, service, quality, and payment terms to
21                                    Debtors on a postpetition basis (“Customary Trade Terms”), or
22                                    upon other terms more favorable to Debtors than Customary
                                      Trade Terms as Debtors and the Critical Vendor may agree;
23                            (iii)   The Critical Vendor’s acknowledgement that it has reviewed
24                                    the terms and provisions of this Order, and consents to be
                                      bound thereby;
25                            (iv)    The Critical Vendor’s agreement that it will not separately seek
                                      payment for any reclamation claims or claims under
26
                                      Bankruptcy Code § 503(b)(9) outside the terms of this Order
27                                    unless the Critical Vendor’s participation in the program to pay
                                      Critical Vendor Claims pursuant to this Order is terminated;
28                                    provided, however, that such claims would, if thereafter raised
                                                          3
     Active\111704167
     Case 20-12814-mkn           Doc 130     Entered 06/25/20 14:42:54         Page 18 of 34




                                     by the Critical Vendor as permitted by this Order, be treated as
 1                                   though raised on the date of this Order; and
 2                            (v)    The Critical Vendor’s agreement that any payments received
                                     by such Critical Vendor under this Order would be applied first
 3                                   to claims for the value of goods received by Debtors within 21
 4                                   days prior to the Petition Date that were sold to Debtors in the
                                     ordinary course of business, and then to any other claims.
 5
                        (b)   Such terms, once agreed and accepted by a Critical Vendor, would be
 6                            the Vendor Agreement between the parties that governs their
                              relationship during this Chapter 11 Cases. Debtors further would
 7                            retain the right, on a case-by-case basis, to obtain other
                              acknowledgement from the Critical Vendors of the terms to which the
 8                            parties have agreed.
 9                      (c)   If a Critical Vendor refuses to supply goods or services to Debtors on
                              Customary Trade Terms (or fails to comply with other terms to which
10                            the parties have agreed), following its receipt of payment on the
11                            Critical Vendor Claim, or fails to comply with the applicable Vendor
                              Agreement in any way, Debtors may, in their discretion and without
12                            further order of this Court, declare that Critical Vendor in breach of its
                              Vendor Agreement with Debtors. To the extent the Critical Vendor
13                            fails to cure such default or reach an alternative agreement with
                              Debtors, Debtors may seek appropriate relief from the Court,
14
                              including, without limitation, injunctive relief to compel performance
15                            pursuant to the Vendor Agreement. Further, such Critical Vendor
                              would stipulate and agree that injunctive relief specifically enforcing
16                            the Critical Vendor Agreement would be appropriate. In addition, if a
                              Critical Vendor refuses to comply with the Customary Trade Terms
17                            (or fails to comply with other terms to which the parties have agreed),
18                            any payment made to that Critical Vendor on account of that Critical
                              Vendor’s prepetition claim would be deemed to have been in payment
19                            of any then outstanding postpetition obligations owed to that Critical
                              Vendor, and that Critical Vendor would be required to repay
20                            immediately to Debtors any payment previously made to it on account
                              of its prepetition claim pursuant to this Motion, to the extent the
21
                              aggregate amount of such payments exceeds the postpetition
22                            obligations then outstanding, without the right of any setoffs, claims,
                              provision for payment of reclamation or trust fund claims, or
23                            otherwise. In such event, the Critical Vendor would agree that it is
                              limited to asserting a general unsecured claim against the Estates for
24                            no more than $1.
25
26
27
28
                                                          4
     Active\111704167
     Case 20-12814-mkn          Doc 130     Entered 06/25/20 14:42:54       Page 19 of 34




                        (d)   Debtors would maintain a summary list of all payments made to the
 1                            Critical Vendors (the “Critical Vendor Payment List”) and, if
 2                            requested, would provide such Critical Vendor Payment List to the
                              Notice Parties. The Notice Parties shall keep the Critical Vendor
 3                            Payment List confidential and shall not disclose to anyone the names
                              and amounts to be paid to each Critical Vendor on such Critical
 4                            Vendor Payment List.
 5           IT IS FURTHER ORDERED that this Court shall retain jurisdiction to hear and determine
 6   all matters arising from the implementation or interpretation of this Order; and
 7           IT IS FURTHER ORDERED that notice of this Motion as provided therein shall be
 8   deemed good and sufficient notice of the Motion; and
 9           IT IS FURTHER ORDERED that Debtors are excepted from the operation of Bankruptcy
10   Rule 6003(b); and
11           IT IS FURTHER ORDERED that any stay pursuant to Bankruptcy Rule 6004(h) or
12   otherwise is hereby waived, and this Order and its terms and conditions shall be effective
13   immediately.
14
15   FOX ROTHSCHILD LLP

16   By:   /s/Brett A. Axelrod
         BRETT A. AXELROD, ESQ.
17
         Nevada Bar No. 5859
18       1980 Festival Plaza Drive, Suite 700
         Las Vegas, Nevada 89135
19   [Proposed] Counsel for Debtors
20
21
22
23
24

25
26
27
28
                                                       5
     Active\111704167
     Case 20-12814-mkn           Doc 130     Entered 06/25/20 14:42:54         Page 20 of 34




                 CERTIFICATION OF COUNSEL PURSUANT TO LOCAL RULE 9021
 1
          In accordance with Local Rule 9021, counsel submitting this document certifies as follows:
 2
                        The Court has waived the requirement of approval in LR 9021(b)(1).
 3
                        No party appeared at the hearing or filed an objection to the motion.
 4
 5                      I have delivered a copy of this proposed order to all counsel who
                        appeared at the hearing, any unrepresented parties who appeared at the
 6                      hearing, and each has approved or disapproved the order, or failed to
                        respond, as indicated below:
 7
 8
                        I certify that this is a case under Chapter 7 or 13, that I have served a
 9                      copy of this order with the motion pursuant to LR 9014(g), and that no
10                      party has objected to the form or content of the order.

11                                                      ###

12

13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                                          6
     Active\111704167
     Case 20-12814-mkn   Doc 130   Entered 06/25/20 14:42:54   Page 21 of 34




 1
                                        EXHIBIT B
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                             7
     Active\111704167
                          Case 20-12814-mkn                Doc 130            Entered 06/25/20 14:42:54   Page 22 of 34


PetersenDean




                                                   # of Contracts
Total Active, Builder Contracts                         831

 Contract
   #                        Customer                  Division
27109       A & R Corporation, Inc.               PDI-19
27373       Advanced Building Solutions, Inc      PDI-07
16105       AHC of West Palm Beach LLC            PDFL-27
26069       Albert D. Seeno Construction Co.      PDI-07
27204       Albert D. Seeno Construction Co.      PDI-07
29149       Albert D. Seeno Construction Co.      PDI-07
12880       Alliance Residential Builders, LP     PDTX-36
27342       Anderson Homes                        PDI-09
28953       Anderson Homes                        PDI-09
27277       Anthem United Homes                   PDI-07
40799       Anthem United Homes                   PDS-07
28170       Anton Building Co                     PDI-20
14273       AR Bailey Homes, LLC                  PDFL-06
27429       Ashton Woods (IP)                     PDI-08
27839       Ashton Woods (IP)                     PDI-08
28110       Ashton Woods (IP)                     PDI-08
28519       Ashton Woods (IP)                     PDI-08
12706       Axia Contracting                      PDTX-36
12707       Axia Contracting                      PDTX-36
12710       Axia Contracting                      PDTX-36
12711       Axia Contracting                      PDTX-36
16208       Azul Baldwin Park                     PDFL-06
12652       Bailey Construction & Consulting      PDTX-36
12653       Bailey Construction & Consulting      PDTX-36
29098       Baron, Claudia                        PDI-61
12829       Bartlett Cocke General Contractors    PDTX-36
12830       Bartlett Cocke General Contractors    PDTX-36
28252       Baxter Construction                   PDI-11
28582       Baxter Construction                   PDI-11
27087       Beazer Homes                          PDI-08
27369       Beazer Homes                          PDI-08
27370       Beazer Homes                          PDI-08
28223       Beazer Homes                          PDI-08
28462       Beazer Homes                          PDI-08
28791       Beazer Homes                          PDI-08
5642        Beazer Homes                          PDLV-52
5683        Beazer Homes                          PDLV-52
5706        Beazer Homes                          PDLV-52
12812       Beazer Homes                          PDTX-36
12838       Bella Building Group LLC              PDFL-25
16159       Bella Building Group LLC              PDFL-25
15297       Bellavista Building Group, Inc        PDFL-25
16169       Bellavista Building Group, Inc        PDFL-25
16252       Bellavista Building Group, Inc        PDFL-25
25870       Benchmark Communities (IP)            PDI-02
27359       Benchmark Communities (IP)            PDI-02
16157       BH Management                         PDFL-06
28851       Black Pines Communities               PDI-07
28862       Black Pines Communities               PDI-07
29124       Black Pines Communities               PDI-07
29125       Black Pines Communities               PDI-07
29277       Black Pines Communities               PDI-07
50123       Black Pines Communities               PDS-07
29249       Blazona Development, Inc              PDI-07
28635       Blue Mountain Const. Services, Inc.   PDI-07
29049       Bonadelle Homes                       PDI-09
51078       Bonadelle Homes                       PDS-49
28841       Bonanni Development                   PDI-19
28842       Bonanni Development                   PDI-19



                                                                    CFTC Active Builder Project List v1                   1 of 13
                         Case 20-12814-mkn                 Doc 130         Entered 06/25/20 14:42:54   Page 23 of 34


 Contract
   #                       Customer                   Division
12798       Bonner Carrington Construction, LLC   PDTX-36
12799       Bonner Carrington Construction, LLC   PDTX-36
16250       Bove LLC                              PDFL-24
16273       Bowen, Audrey                         PDFL-06
27768       Bright Homes                          PDI-02
27361       Bright Homes                          PDI-03
27744       Bright Homes                          PDI-03
28776       Brighton Coulson Inc.                 PDI-02
28318       Brighton Coulson Inc.                 PDI-07
28418       Brinkman Construction                 PDI-11
28421       Brinkman Construction                 PDI-11
28422       Brinkman Construction                 PDI-11
29026       Brinkman Construction                 PDI-11
29027       Brinkman Construction                 PDI-11
29028       Brinkman Construction                 PDI-11
16080       Brooks & Freund                       PDFL-20
12595       Brown Builders                        PDTX-36
12596       Brown Builders                        PDTX-36
29270       Brown Construction                    PDI-09
28055       Brown Construction                    PDI-20
16267       Bryde, Rodyn                          PDFL-24
28493       Building Repair and Management Inc.   PDI-61
29336       BV Winery                             PDI-61
23795       Cachet Homes (FMT)                    PDI-08
12754       CalAtlantic Group, Inc. (Ryland)      PDFL-25
28584       California Home Builders (sc)         PDI-19
16172       Cameron GCs                           PDFL-25
16128       Cameron GCs                           PDFL-27
27850       Carter Hill Homes, LLC                PDI-17
28290       Casner Communities Inc.               PDI-61
28468       Casner Communities Inc.               PDI-61
28473       Casner Communities Inc.               PDI-61
28474       Casner Communities Inc.               PDI-61
15949       CB Constructors, Inc. (F-SOV-20)      PDFL-27
12684       CBG Building Company, LLC             PDTX-36
12724       CEI General Contractros               PDTX-36
12826       CEI General Contractros               PDTX-36
12827       CEI General Contractros               PDTX-36
12828       CEI General Contractros               PDTX-36
16231       Century Communities                   PDFL-25
26910       Century Communities                   PDI-02
27420       Century Communities                   PDI-02
27422       Century Communities                   PDI-02
27671       Century Communities                   PDI-02
27980       Century Communities                   PDI-02
28119       Century Communities                   PDI-02
27349       Century Communities                   PDI-09
28580       Century Communities                   PDI-19
28786       Century Communities                   PDI-19
28787       Century Communities                   PDI-19
5649        Century Communities                   PDLV-52
5740        Century Communities                   PDLV-52
27058       Chadmar RSM Partners, L.P.            PDI-19
51128       Christopher Homes                     PDS-19
28893       Christopherson Builders LLC           PDI-61
29008       Christopherson Builders LLC           PDI-61
29175       Christopherson Builders LLC           PDI-61
49811       Christopherson Builders LLC           PDS-07
56659       City Ventures Construction            PDI-06
27007       City Ventures Construction            PDI-19
27008       City Ventures Construction            PDI-19
27009       City Ventures Construction            PDI-19
27507       City Ventures Construction            PDI-19
28014       City Ventures Construction            PDI-19
27114       City Ventures Construction            PDI-20
27201       City Ventures Construction            PDI-20



                                                                 CFTC Active Builder Project List v1                   2 of 13
                        Case 20-12814-mkn                  Doc 130         Entered 06/25/20 14:42:54   Page 24 of 34


 Contract
   #                         Customer                 Division
50921       City Ventures Construction            PDS-19
15001       Coast Homes LLC                       PDFL-24
16256       Connie Mimick                         PDFL-27
15964       Contravest Builders                   PDFL-25
16170       Contravest Builders                   PDFL-25
12663       Cooper Construction                   PDTX-32
12665       Cooper Construction                   PDTX-32
12889       Crabtree, Virgil                      PDTX-36
29261       Creative Carpentry                    PDI-61
28124       Cresleigh Homes                       PDI-07
28177       Cresleigh Homes                       PDI-07
28702       Cresleigh Homes                       PDI-07
29090       Cresleigh Homes                       PDI-07
44698       Cresleigh Homes                       PDS-07
45312       Cresleigh Homes                       PDS-07
49773       Cresleigh Homes                       PDS-07
50868       Cresleigh Homes                       PDS-07
16202       Current Builders                      PDFL-27
27329       Custom Craft Builders                 PDI-17
29340       Customer Service Billable             PDI-19
16048       David Weekly Homes/ Tampa Division    PDFL-20
26886       Davidon Homes                         PDI-07
28350       Davis/Reed Construction               PDI-20
28761       Davis/Reed Construction               PDI-20
27334       De Young Properties-Team 5            PDI-09
27679       De Young Properties-Team 5            PDI-09
29048       De Young Properties-Team 5            PDI-09
50109       De Young Properties-Team 5            PDS-49
28792       Deacon Construction                   PDI-20
16179       DeBartolo Construction Services LLC   PDFL-25
28205       DeNova Homes                          PDI-02
28449       DeNova Homes                          PDI-07
28563       DeNova Homes                          PDI-07
27843       DeNova Homes                          PDI-61
45035       DeNova Homes                          PDS-07
15992       DHI Communities Const of FL, LLC      PDFL-25
15948       DI Constructions, LLC                 PDFL-20
16116       DI Constructions, LLC                 PDFL-25
28553       Di Loreto Construction, Inc           PDI-17
16066       Dillon, Chuck                         PDFL-25
26755       Discovery Builders                    PDI-02
26521       Discovery Builders                    PDI-07
27393       Discovery Builders                    PDI-07
28416       Discovery Builders                    PDI-07
28452       Discovery Builders                    PDI-07
28463       Discovery Builders                    PDI-07
28778       Discovery Builders                    PDI-07
29151       Discovery Builders                    PDI-07
37338       Discovery Builders                    PDS-07
28460       Dividend Homes                        PDI-02
28506       Dividend Homes                        PDI-02
50701       Dividend Homes                        PDS-02
23991       Divinity Homes, Inc.                  PDI-08
28494       Divinity Homes, Inc.                  PDI-08
29225       Domingues, Felis                      PDI-61
26520       DR Horton                             PDI-02
27495       DR Horton                             PDI-02
29051       DR Horton                             PDI-02
29056       DR Horton                             PDI-02
29221       DR Horton                             PDI-02
27464       DR Horton                             PDI-07
27681       DR Horton                             PDI-07
27704       DR Horton                             PDI-07
27708       DR Horton                             PDI-07
27716       DR Horton                             PDI-07
27944       DR Horton                             PDI-07



                                                                 CFTC Active Builder Project List v1                   3 of 13
                        Case 20-12814-mkn                 Doc 130         Entered 06/25/20 14:42:54   Page 25 of 34


 Contract
   #                       Customer                  Division
28298       DR Horton                            PDI-07
28388       DR Horton                            PDI-07
28837       DR Horton                            PDI-07
28990       DR Horton                            PDI-07
28152       DR Horton                            PDI-08
28274       DR Horton                            PDI-08
28275       DR Horton                            PDI-08
28586       DR Horton                            PDI-08
28211       DR Horton                            PDI-09
28453       DR Horton                            PDI-09
28454       DR Horton                            PDI-09
27257       DR Horton                            PDI-17
27696       DR Horton                            PDI-17
28136       DR Horton                            PDI-17
28739       DR Horton                            PDI-17
29234       DR Horton                            PDI-17
29295       DR Horton                            PDI-17
28089       DR Horton                            PDI-19
28090       DR Horton                            PDI-19
28091       DR Horton                            PDI-19
28442       DR Horton                            PDI-19
28443       DR Horton                            PDI-19
29309       DR Horton                            PDI-19
43809       DR Horton                            PDS-02
39348       DR Horton                            PDS-07
44380       DR Horton                            PDS-07
44586       DR Horton                            PDS-07
44754       DR Horton                            PDS-07
45724       DR Horton                            PDS-07
14227       Dream Finders Homes                  PDFL-25
15356       Dream Finders Homes                  PDFL-25
15369       Dream Finders Homes                  PDFL-25
16063       Dream Finders Homes                  PDFL-25
16194       Dream Finders Homes                  PDFL-25
28950       Eames Construction Inc.              PDI-61
29067       Eames Construction Inc.              PDI-61
29313       Eames Construction Inc.              PDI-61
28606       Earthtone Construction               PDI-61
29159       Earthtone Construction               PDI-61
27777       Eavenson Construction CO.            PDI-02
29065       EB&R Empire Building & Restoration   PDI-61
29213       Edenbridge, Inc.                     PDI-02
51264       Edenbridge, Inc.                     PDS-02
27330       Elliott Homes                        PDI-07
27680       Elliott Homes                        PDI-07
29243       Elliott Homes                        PDI-07
12852       F&H Construction Company             PDTX-36
28612       FCB Homes (IP)                       PDI-02
28751       FCB Homes (IP)                       PDI-02
28753       FCB Homes (IP)                       PDI-02
29068       FDC-Facility Development Co LLC      PDI-61
29240       Finley Contracting Inc.              PDI-61
29317       Finley Contracting Inc.              PDI-61
12873       Fischer Langham Custom Homes         PDTX-36
27447       Florsheim Homes                      PDI-02
28011       Florsheim Homes                      PDI-02
28565       Florsheim Homes                      PDI-02
45878       Florsheim Homes                      PDS-02
49414       Florsheim Homes                      PDS-02
16110       Flournoy Construction                PDFL-24
15936       Flournoy Construction                PDFL-25
12516       Flournoy Construction Company        PDTX-32
45759       Focus Realty Services, Inc           PDS-02
27227       Fore Construction LLC                PDI-19
12721       Franklin Construction                PDTX-36
12722       Franklin Construction                PDTX-36



                                                                CFTC Active Builder Project List v1                   4 of 13
                         Case 20-12814-mkn                 Doc 130         Entered 06/25/20 14:42:54   Page 26 of 34


 Contract
   #                        Customer                  Division
28643       Fulton Homes                          PDI-08
16225       G3-AEC                                PDFL-25
28902       Gary Stone Inc.                       PDI-02
16259       Gates Construction                    PDFL-27
27890       Gateway Builders Inc.                 PDI-61
28297       Gateway Builders Inc.                 PDI-61
29094       Gateway Builders Inc.                 PDI-61
27404       Gehan Homes Construction ,LLC (IP)    PDI-08
27958       Gehan Homes Construction ,LLC (IP)    PDI-08
28796       Gera Construction                     PDI-02
16265       Greystar                              PDFL-25
12832       Griffin Construction Company          PDTX-36
27509       Griffin Fine Living                   PDI-19
27511       Griffin Fine Living                   PDI-19
28633       Guzman Construction                   PDI-20
28976       Guzman Construction                   PDI-20
28564       Harkey Construction                   PDI-61
5544        Harmony Homes                         PDLV-52
5570        Harmony Homes                         PDLV-52
5732        Harmony Homes                         PDLV-52
5761        Harmony Homes                         PDLV-52
29223       Harrington, Ellen                     PDI-61
28810       Harrison Construction                 PDI-07
29131       Harrison Construction                 PDI-20
12836       Harvey-Cleary Builders                PDTX-36
12888       Hawkins, Anthony                      PDTX-36
16196       Hennessy Construction Services        PDFL-25
29100       Herbert, Steve & Erica                PDI-61
12890       Hiemstra, Nicholas                    PDTX-36
28330       High Town Development, LLC            PDI-02
27185       Hillcrest Meadows, LLC                PDI-02
16167       Horizon                               PDFL-06
27152       Insurance Claims Litigation           PDI-06
12849       Integrated Construction & Develpmnt   PDTX-36
29259       Invision Palm LLC                     PDI-19
51200       Irvine Pacific L.P.                   PDS-19
15998       Jennings Construction Services Corp   PDFL-25
29012       Jim Murphy & Associates               PDI-61
29129       Jim Murphy & Associates               PDI-61
16094       JK2 Holmes Constructors, LLC.         PDFL-25
16238       JK2 Holmes Constructors, LLC.         PDFL-25
28523       JKB Living                            PDI-61
28527       JKB Living                            PDI-61
27537       JKB Living, Inc.,                     PDI-02
27796       JKB Living, Inc.,                     PDI-02
26221       John Mourier Construction             PDI-07
27877       John Mourier Construction             PDI-07
28288       John Mourier Construction             PDI-07
28825       John Mourier Construction             PDI-07
29235       John Mourier Construction             PDI-07
51298       John Mourier Construction             PDS-07
28126       Johnstone Moyer                       PDI-02
13284       Jordan Construction & Development     PDFL-25
16204       Jordan Construction & Development     PDFL-25
16268       Jordan Construction & Development     PDFL-25
12751       Jordan Foster Residential             PDTX-36
12752       Jordan Foster Residential             PDTX-36
12753       Jordan Foster Residential             PDTX-36
27259       Joseph Carl Homes, LLC                PDI-08
28994       K. Hovnanian                          PDI-02
29095       K. Hovnanian                          PDI-02
28060       K. Hovnanian                          PDI-07
28411       K. Hovnanian                          PDI-07
28741       K. Hovnanian                          PDI-09
28856       K. Hovnanian                          PDI-19
28857       K. Hovnanian                          PDI-19



                                                                 CFTC Active Builder Project List v1                   5 of 13
                         Case 20-12814-mkn           Doc 130         Entered 06/25/20 14:42:54   Page 27 of 34


 Contract
   #                       Customer             Division
12654       Katerra Construction            PDTX-36
16192       Kaufman Lynn                    PDFL-27
27132       KB Homes                        PDI-02
27235       KB Homes                        PDI-02
27454       KB Homes                        PDI-02
27455       KB Homes                        PDI-02
27458       KB Homes                        PDI-02
27542       KB Homes                        PDI-02
28308       KB Homes                        PDI-02
28456       KB Homes                        PDI-07
28459       KB Homes                        PDI-07
28246       KB Homes                        PDI-08
27417       KB Homes                        PDI-19
28007       KB Homes                        PDI-19
4520        KB Homes                        PDLV-52
4967        KB Homes                        PDLV-52
5282        KB Homes                        PDLV-52
5618        KB Homes                        PDLV-52
5653        KB Homes                        PDLV-52
5682        KB Homes                        PDLV-52
5685        KB Homes                        PDLV-52
5688        KB Homes                        PDLV-52
5704        KB Homes                        PDLV-52
29205       KBE Building Corporation        PDI-19
26973       KDH Builders                    PDI-17
28881       Kiper Development               PDI-02
29114       Kiper Development               PDI-02
28245       Kiper Development               PDI-07
51247       Kiper Development               PDS-02
50699       Kiper Development               PDS-07
12735       Konkol Custom Homes             PDFL-25
16226       Konkol Custom Homes             PDFL-25
28946       Kuo, David                      PDI-61
27280       Lafferty Construction Company   PDI-03
27505       Lafferty Construction Company   PDI-07
28410       Lafferty Construction Company   PDI-61
47314       Lafferty Construction Company   PDS-07
49488       Lafferty Construction Company   PDS-07
26983       Landmark Builders Group Inc.    PDI-19
27475       Landsea Holdings                PDI-02
16210       LandSouth                       PDFL-24
16236       LandSouth                       PDFL-24
16181       LandSouth                       PDFL-25
16251       Legacy Builders                 PDFL-27
27302       Legacy Homes IP                 PDI-02
27390       Legacy Homes IP                 PDI-02
13228       Lennar                          PDFL-06
15778       Lennar                          PDFL-25
15803       Lennar                          PDFL-25
15807       Lennar                          PDFL-25
15935       Lennar                          PDFL-25
15958       Lennar                          PDFL-25
16185       Lennar                          PDFL-25
12659       Lennar                          PDFL-27
27662       Lennar                          PDI-02
27945       Lennar                          PDI-02
29161       Lennar                          PDI-02
27281       Lennar                          PDI-07
27962       Lennar                          PDI-07
27859       Lennar                          PDI-08
27860       Lennar                          PDI-08
27699       Lennar                          PDI-19
27700       Lennar                          PDI-19
28130       Lennar                          PDI-19
28593       Lennar                          PDI-19
28594       Lennar                          PDI-19



                                                           CFTC Active Builder Project List v1                   6 of 13
                         Case 20-12814-mkn                 Doc 130         Entered 06/25/20 14:42:54   Page 28 of 34


 Contract
   #                        Customer                  Division
28629       Lennar                                PDI-19
28630       Lennar                                PDI-19
28651       Lennar                                PDI-19
28766       Lennar                                PDI-19
29018       Lennar                                PDI-19
29163       Lennar                                PDI-19
27129       Lennar                                PDI-20
27532       Lennar                                PDI-20
5336        Lennar                                PDLV-52
29140       LGI Homes                             PDI-19
48215       LGI Homes                             PDS-19
51095       LGI Homes                             PDS-19
16102       Lighthouse Cove @ Tequesta/3U95       PDFL-27
5751        Littleton, Harriet                    PDLV-52
12747       Lott Brothers Construction Co.        PDTX-31
12639       Lott Brothers Construction Co.        PDTX-32
16257       Mackesy, Kevin                        PDFL-24
28165       Mark Hancock Development Corp.        PDI-08
28230       Mark-Taylor Development, Inc.         PDI-08
27864       Mattamy Arizona Construction, LLC     PDI-08
28793       MBK Homes, LTD. (ACH)                 PDI-19
27515       McCarthy Companies                    PDI-19
29250       McCarthy Companies                    PDI-19
28253       McPherson Group                       PDI-11
28254       McPherson Group                       PDI-11
12385       Meritage                              PDFL-25
27337       Meritage                              PDI-02
27541       Meritage                              PDI-02
27639       Meritage                              PDI-02
28826       Meritage                              PDI-02
28827       Meritage                              PDI-02
27232       Meritage                              PDI-07
27364       Meritage                              PDI-07
27613       Meritage                              PDI-07
27634       Meritage                              PDI-07
27635       Meritage                              PDI-07
27636       Meritage                              PDI-07
28626       Meritage                              PDI-07
28122       Meritage                              PDI-19
28661       Meritage                              PDI-19
27481       Meritage                              PDI-20
28738       MHG Builder & Consulting, Inc         PDI-02
25656       MHP Builders, Inc.(IP)                PDI-02
27525       MHP Builders, Inc.(IP)                PDI-07
28923       Mikara Construction                   PDI-61
28925       Mikara Construction                   PDI-61
13631       Minto Communities, LLC (IP)           PDFL-25
12861       Moch, Jerry                           PDTX-36
12841       Modern Constructors LLC               PDTX-36
12842       Modern Constructors LLC               PDTX-36
29303       Morin, Cheryl                         PDI-61
16242       NDC Construction Company              PDFL-25
13168       Nemours Children's Hospital           PDFL-06
27401       Nevada Style Real Estate & Construc   PDI-17
27446       New Home Co                           PDI-07
27695       New Home Co                           PDI-07
28401       New Home Co                           PDI-07
28402       New Home Co                           PDI-07
28824       New Home Co                           PDI-07
27130       New Home Co                           PDI-19
28605       New Home Co                           PDI-19
28794       New Home Co                           PDI-19
27077       New Home Co                           PDI-20
27948       New Home Co                           PDI-20
41128       New Home Co                           PDS-07
29316       New Village Homes                     PDI-08



                                                                 CFTC Active Builder Project List v1                   7 of 13
                         Case 20-12814-mkn                 Doc 130         Entered 06/25/20 14:42:54   Page 29 of 34


 Contract
   #                       Customer                   Division
28782       Nguyen, Ron                           PDI-61
16203       Northland Investment Corporation      PDFL-06
16264       NRP Contractors II LLC                PDFL-27
16152       NTS Development Company               PDFL-06
16147       NTS Development Company               PDFL-25
27133       Nuvera Construction, Inc.             PDI-07
28389       Oakwood Communities, Inc              PDI-19
28390       Oakwood Communities, Inc              PDI-19
28734       O'Gorman, Jim & Dana                  PDI-61
28242       Olson Urban Housing, L.P. (sc)        PDI-19
28243       Olson Urban Housing, L.P. (sc)        PDI-19
28086       Pacific West                          PDI-17
27386       Pan-Cal Corporation                   PDI-02
5466        Pardee Construction Company           PDLV-52
5467        Pardee Construction Company           PDLV-52
5477        Pardee Construction Company           PDLV-52
26316       Pardee Homes (SC)                     PDI-19
26317       Pardee Homes (SC)                     PDI-19
27430       Pardee Homes (SC)                     PDI-19
27431       Pardee Homes (SC)                     PDI-19
27549       Paul White Construction               PDI-61
29229       Paul White Construction               PDI-61
29300       PB Hein                               PDI-61
51030       PD Solar Internal                     PDS-07
16271       Perez, Jose                           PDFL-06
29185       Petersen-Dean SB800 - Bill Legal      PDI-19
27925       Poelman Construction, Ltd.            PDI-20
50866       Ponderosa Homes                       PDS-02
50968       Ponderosa Homes                       PDS-19
11823       Post Oak Homes                        PDTX-36
12638       Prestige Buiding Company, LLC         PDTX-31
26110       Preston Homes                         PDI-17
29182       Property Management Professionals     PDI-19
29282       Property Management Professionals     PDI-19
29283       Property Management Professionals     PDI-19
29284       Property Management Professionals     PDI-19
29285       Property Management Professionals     PDI-19
29286       Property Management Professionals     PDI-19
27539       Pulte Homes                           PDI-20
27540       Pulte Homes                           PDI-20
27905       Pulte Homes                           PDI-20
28610       Pulte Homes                           PDI-20
28581       PWC California Builders, Inc          PDI-07
15974       R.E. Crawford Contruction             PDFL-25
12348       Rampart Construction Company, L.P.    PDTX-31
12732       Rampart Construction Company, L.P.    PDTX-31
12733       Rampart Construction Company, L.P.    PDTX-31
12734       Rampart Construction Company, L.P.    PDTX-31
29105       RC Homes, Inc                         PDI-19
29106       RC Homes, Inc                         PDI-19
14928       Richmond                              PDFL-27
27388       Richmond                              PDI-02
29265       Richmond                              PDI-07
26867       Richmond                              PDI-19
5489        Richmond                              PDLV-52
5499        Richmond                              PDLV-52
5599        Richmond                              PDLV-52
5622        Richmond                              PDLV-52
28429       Rinnovo Group, Inc.                   PDI-19
29289       Roger Lees Construction               PDI-61
12723       Rogers-O'Brien Construction Co. Ltd   PDTX-31
28616       Rosewood Homes (FMT)                  PDI-08
28736       Rosewood Homes (FMT)                  PDI-08
28920       Rufenacht, Randy                      PDI-61
15993       Ryan Companies                        PDFL-25
14970       Ryan Homes                            PDFL-27



                                                                 CFTC Active Builder Project List v1                   8 of 13
                         Case 20-12814-mkn                 Doc 130         Entered 06/25/20 14:42:54   Page 30 of 34


 Contract
   #                        Customer                  Division
15088       Ryan Homes                            PDFL-27
15817       Ryan Homes                            PDFL-27
15961       Ryan Homes                            PDFL-27
29332       Samuelson Tingo Construction          PDI-61
16270       Santone, Michael                      PDFL-06
28559       Sawyer Construction                   PDI-61
5695        SBH Contracting, LLC                  PDLV-52
5714        SBH Contracting, LLC                  PDLV-52
5747        SBH Contracting, LLC                  PDLV-52
12886       Schoepf, Nancy                        PDTX-36
15643       SEDA Construction Company             PDFL-24
28759       Selivanoff, Marc                      PDI-61
16269       Seminole Masonry, LLC                 PDFL-25
27670       Shea Homes                            PDI-02
26815       Shea Homes                            PDI-07
28427       Shea Homes                            PDI-07
26986       Shea Homes                            PDI-08
27303       Shea Homes                            PDI-08
27415       Shea Homes                            PDI-08
27421       Shea Homes                            PDI-08
28445       Shea Homes                            PDI-08
28598       Shea Homes                            PDI-08
27694       Shea Homes                            PDI-19
28299       Shea Homes                            PDI-19
28972       Shea Homes                            PDI-19
43919       Shea Homes                            PDS-02
48687       Shea Homes                            PDS-07
16222       Sherman, Muriel                       PDFL-06
28369       Shook & Waller Construction,Inc.      PDI-61
29266       Shook & Waller Construction,Inc.      PDI-61
29031       Sidney M Lewin and Associates         PDI-61
27391       Signature Homes (NB)(IP)              PDI-02
28871       Siliconsage Construction Inc          PDI-02
50208       Siliconsage Construction Inc          PDS-02
27115       Silverado Homes Nevada, Inc.          PDI-17
27239       Silverado Homes Nevada, Inc.          PDI-17
27748       Silverado Homes Nevada, Inc.          PDI-17
29227       Silverado Homes Nevada, Inc.          PDI-17
29233       Silverado Homes Nevada, Inc.          PDI-17
16044       SMC Construction Southeast, LLC       PDFL-25
12885       Smith, Gary                           PDTX-36
28763       Sonnen Motorcars LLC                  PDI-61
16150       South Oxford Management               PDFL-25
5768        Stafford, John                        PDLV-52
27266       Standard Pacific - Arizona (FMT)      PDI-08
26787       Starlight Homes Construction,LLC IP   PDI-08
27805       Starlight Homes Construction,LLC IP   PDI-08
28269       Starlight Homes Construction,LLC IP   PDI-08
29141       Stone Point Construction              PDI-61
29200       Stone Point Construction              PDI-61
12801       Strategic Construction, Ltd.          PDTX-36
12802       Strategic Construction, Ltd.          PDTX-36
27376       Sun Lakes                             PDI-02
28376       Sun Lakes                             PDI-02
29268       Sun Lakes                             PDI-02
42790       Sun Lakes                             PDS-02
47853       Sun Lakes                             PDS-02
28670       Sundt Construction                    PDI-20
35827       SunPower                              PDS-02
36955       SunPower                              PDS-02
38524       SunPower                              PDS-02
38541       SunPower                              PDS-02
39737       SunPower                              PDS-02
40227       SunPower                              PDS-02
43136       SunPower                              PDS-02
43717       SunPower                              PDS-02



                                                                 CFTC Active Builder Project List v1                   9 of 13
                       Case 20-12814-mkn    Doc 130         Entered 06/25/20 14:42:54   Page 31 of 34


 Contract
   #                   Customer        Division
44387       SunPower                PDS-02
44415       SunPower                PDS-02
44653       SunPower                PDS-02
45045       SunPower                PDS-02
46432       SunPower                PDS-02
46744       SunPower                PDS-02
46817       SunPower                PDS-02
47477       SunPower                PDS-02
47903       SunPower                PDS-02
48385       SunPower                PDS-02
48707       SunPower                PDS-02
49149       SunPower                PDS-02
50719       SunPower                PDS-02
51052       SunPower                PDS-02
51147       SunPower                PDS-02
37609       SunPower                PDS-07
41600       SunPower                PDS-07
42519       SunPower                PDS-07
43060       SunPower                PDS-07
43250       SunPower                PDS-07
44309       SunPower                PDS-07
44611       SunPower                PDS-07
44761       SunPower                PDS-07
45122       SunPower                PDS-07
48137       SunPower                PDS-07
48326       SunPower                PDS-07
48422       SunPower                PDS-07
48435       SunPower                PDS-07
48595       SunPower                PDS-07
48661       SunPower                PDS-07
50769       SunPower                PDS-07
51038       SunPower                PDS-07
34621       SunPower                PDS-19
35843       SunPower                PDS-19
35991       SunPower                PDS-19
36606       SunPower                PDS-19
38565       SunPower                PDS-19
38964       SunPower                PDS-19
42216       SunPower                PDS-19
42814       SunPower                PDS-19
43650       SunPower                PDS-19
44836       SunPower                PDS-19
46424       SunPower                PDS-19
47675       SunPower                PDS-19
48029       SunPower                PDS-19
48130       SunPower                PDS-19
48244       SunPower                PDS-19
48253       SunPower                PDS-19
48342       SunPower                PDS-19
49076       SunPower                PDS-19
49081       SunPower                PDS-19
49202       SunPower                PDS-19
49249       SunPower                PDS-19
49738       SunPower                PDS-19
50121       SunPower                PDS-19
50383       SunPower                PDS-19
50787       SunPower                PDS-19
51136       SunPower                PDS-19
51176       SunPower                PDS-19
51213       SunPower                PDS-19
51214       SunPower                PDS-19
51223       SunPower                PDS-19
43656       SunPower                PDS-49
47863       SunPower                PDS-49
47982       SunPower                PDS-49
48218       SunPower                PDS-49



                                                  CFTC Active Builder Project List v1                   10 of 13
                        Case 20-12814-mkn                  Doc 130         Entered 06/25/20 14:42:54   Page 32 of 34


 Contract
   #                       Customer                   Division
49437       SunPower                              PDS-49
50359       SunPower                              PDS-49
50642       SunPower                              PDS-49
51335       SunPower                              PDS-49
29314       Sunseri Associates, Inc               PDI-20
46984       Sunstreet                             PDS-19
47488       Sunstreet                             PDS-19
47512       Sunstreet                             PDS-19
47516       Sunstreet                             PDS-19
47519       Sunstreet                             PDS-19
48235       Sunstreet                             PDS-19
48287       Sunstreet                             PDS-19
48482       Sunstreet                             PDS-19
49333       Sunstreet                             PDS-19
49344       Sunstreet                             PDS-19
49629       Sunstreet                             PDS-19
49684       Sunstreet                             PDS-19
50245       Sunstreet                             PDS-19
50265       Sunstreet                             PDS-19
50340       Sunstreet                             PDS-19
50376       Sunstreet                             PDS-19
50891       Sunstreet                             PDS-19
51253       Sunstreet                             PDS-19
51254       Sunstreet                             PDS-19
15786       Swiger, Candance                      PDFL-25
16199       Taylor Morrison                       PDFL-24
16240       Taylor Morrison                       PDFL-24
9770        Taylor Morrison                       PDFL-25
12611       Taylor Morrison                       PDFL-25
14007       Taylor Morrison                       PDFL-25
29110       Taylor Morrison                       PDI-02
27231       Taylor Morrison                       PDI-07
29000       Taylor Morrison                       PDI-07
20434       Taylor Morrison                       PDS-07
28367       TC Construction, LLC (FMT)            PDI-08
28562       TC Construction, LLC (FMT)            PDI-08
16075       The FaverGray Company                 PDFL-25
12686       The Gonzalez Group LP                 PDTX-36
26874       The Grupe Company                     PDI-20
12853       The Lemoine Company                   PDTX-36
12891       The Millennium Waterway               PDTX-36
16189       The Spanos Corporation                PDFL-25
26087       The Weekley Group (IP)                PDI-08
27351       The Weekley Group (IP)                PDI-08
28349       The Weekley Group (IP)                PDI-08
28446       The Weekley Group (IP)                PDI-08
28319       Thompson Thrift Construction          PDI-11
28320       Thompson Thrift Construction          PDI-11
28321       Thompson Thrift Construction          PDI-11
28534       Thompson Thrift Construction          PDI-11
16134       Thompson Thrift Construction Inc.     PDFL-25
27198       Tim Lewis Communities (Nevada), Inc   PDI-17
15609       Toll Brothers                         PDFL-24
15638       Toll Brothers                         PDFL-24
15716       Toll Brothers                         PDFL-24
15765       Toll Brothers                         PDFL-24
15891       Toll Brothers                         PDFL-24
12251       Toll Brothers                         PDFL-25
25602       Toll Brothers                         PDI-02
25825       Toll Brothers                         PDI-02
27199       Toll Brothers                         PDI-02
27428       Toll Brothers                         PDI-02
24979       Toll Brothers                         PDI-07
27465       Toll Brothers                         PDI-07
26544       Toll Brothers                         PDI-08
27500       Toll Brothers                         PDI-08



                                                                 CFTC Active Builder Project List v1                   11 of 13
                        Case 20-12814-mkn                Doc 130         Entered 06/25/20 14:42:54   Page 33 of 34


 Contract
   #                        Customer                Division
28039       Toll Brothers                       PDI-08
28044       Toll Brothers                       PDI-08
28052       Toll Brothers                       PDI-08
28233       Toll Brothers                       PDI-08
28359       Toll Brothers                       PDI-08
28471       Toll Brothers                       PDI-08
28479       Toll Brothers                       PDI-08
28507       Toll Brothers                       PDI-08
25588       Toll Brothers                       PDI-19
25589       Toll Brothers                       PDI-19
26584       Toll Brothers                       PDI-19
26586       Toll Brothers                       PDI-19
26597       Toll Brothers                       PDI-19
26598       Toll Brothers                       PDI-19
26865       Toll Brothers                       PDI-19
26866       Toll Brothers                       PDI-19
27436       Toll Brothers                       PDI-19
27437       Toll Brothers                       PDI-19
27487       Toll Brothers                       PDI-19
27488       Toll Brothers                       PDI-19
27801       Toll Brothers                       PDI-19
27802       Toll Brothers                       PDI-19
28395       Toll Brothers                       PDI-19
28396       Toll Brothers                       PDI-19
27416       Toll Brothers                       PDI-20
28121       Toll Brothers                       PDI-20
28942       Toll Brothers                       PDI-20
29088       Toll Brothers                       PDI-20
29278       Toll Brothers                       PDI-20
5743        Toll Henderson, LLC                 PDLV-52
5236        Toll South LV, LLC                  PDLV-52
5607        Toll South LV, LLC                  PDLV-52
29299       Torre Reich Construction            PDI-02
27055       Tri Pointe Homes                    PDI-02
27365       Tri Pointe Homes                    PDI-07
28557       Tri Pointe Homes                    PDI-19
27779       Tri Pointe Homes                    PDI-20
28737       TX-Morrow Construction, Inc.        PDI-11
12862       TX-Morrow Construction, Inc.        PDTX-36
12863       TX-Morrow Construction, Inc.        PDTX-36
12864       TX-Morrow Construction, Inc.        PDTX-36
16263       Urgelles, Jerry                     PDFL-06
29188       Valencia Management Group           PDI-19
16249       Van Metre                           PDFL-06
16253       Verdex Construction                 PDFL-27
12963       Vista Cay Condo Association         PDFL-25
29320       Vivint.Solar                        PDI-02
11884       W.G. Yates & Sons Construction      PDTX-32
28676       W.L. Butler Construction, Inc       PDI-20
15883       Wade Jurney Homes                   PDFL-25
15970       Wade Jurney Homes                   PDFL-27
16198       Wade Jurney Homes                   PDFL-27
28487       Warmington Residential CA, Inc.     PDI-19
28488       Warmington Residential CA, Inc.     PDI-19
50734       Warne Construction                  PDS-07
26505       Wathen Castanos Hybrid Homes,(IP)   PDI-02
29023       Wathen Castanos Hybrid Homes,(IP)   PDI-02
29091       Wathen Castanos Hybrid Homes,(IP)   PDI-02
29246       Wathen Castanos Hybrid Homes,(IP)   PDI-02
26176       Wathen Castanos Hybrid Homes,(IP)   PDI-09
27769       Watt Developers                     PDI-19
27770       Watt Developers                     PDI-19
28513       Watt Developers                     PDI-19
28514       Watt Developers                     PDI-19
44618       Watt Developers                     PDS-19
46563       Watt Developers                     PDS-19



                                                               CFTC Active Builder Project List v1                   12 of 13
                       Case 20-12814-mkn             Doc 130         Entered 06/25/20 14:42:54   Page 34 of 34


 Contract
   #                       Customer             Division
47740       Watt Developers                 PDS-19
48389       Watt Developers                 PDS-19
48515       Watt Developers                 PDS-19
12517       Westchase Construction          PDTX-36
12681       White Construction Company      PDTX-31
4923        William Lyon Homes, Inc.        PDLV-52
27887       William Lyon-Newport Beach      PDI-19
27899       William Lyon-Newport Beach      PDI-19
27900       William Lyon-Newport Beach      PDI-19
27951       William Lyon-Newport Beach      PDI-19
27952       William Lyon-Newport Beach      PDI-19
27971       William Lyon-Newport Beach      PDI-19
27972       William Lyon-Newport Beach      PDI-19
28160       William Lyon-Newport Beach      PDI-19
29341       William Lyon-Newport Beach      PDI-19
27254       Williams Homes (sc)             PDI-19
27255       Williams Homes (sc)             PDI-19
28653       Williams Homes (sc)             PDI-19
28654       Williams Homes (sc)             PDI-19
28699       Williams Homes (sc)             PDI-19
28700       Williams Homes (sc)             PDI-19
29059       Williams Homes (sc)             PDI-19
28348       Wilson Homes, Inc.              PDI-09
29262       Wilson Homes, Inc.              PDI-09
16155       Windward Building Group         PDFL-20
16246       Windward Building Group         PDFL-25
27264       Windward Building Group         PDI-02
28339       Windward Building Group         PDI-02
28502       Windward Building Group         PDI-02
48350       Windward Building Group         PDS-02
28555       Woodbridge                      PDI-19
28728       Woodbridge                      PDI-19
28931       Woodbridge                      PDI-19
28932       Woodbridge                      PDI-19
28963       Woodbridge                      PDI-19
28964       Woodbridge                      PDI-19
25547       Woodside Homes (Folsom) IP      PDI-07
5488        Woodside Homes of Nevada, LLC   PDLV-52
5565        Woodside Homes of Nevada, LLC   PDLV-52
5591        Woodside Homes of Nevada, LLC   PDLV-52
28889       Wright, Elizabeth               PDI-61
12658       Xpert Design                    PDTX-31
12660       Xpert Design                    PDTX-31
12749       Xpert Design                    PDTX-36
12750       Xpert Design                    PDTX-36




                                                           CFTC Active Builder Project List v1                   13 of 13
